Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 1 of 37 PageID #: 1



Laura Popp-Rosenberg
Leo Kittay
Sydney Kipen
FROSS ZELNICK LEHRMAN & ZISSU, P.C.
151 West 42nd, 17th Floor
New York, New York 10036
Tel. (212) 813-5900
Fax (212) 813-5901
Email: lpopp-rosenberg@fzlz.com
        lkittay@fzlz.com
        skipen@fzlz.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

OVERTIME SPORTS, INC.,
                                                               Case No.:
                                  Plaintiff,
                       v.
                                                               COMPLAINT FOR
THE OHIO STATE UNIVERSITY,                                     DECLARATORY JUDGMENT

                                  Defendant.                   JURY TRIAL DEMAND


           Plaintiff Overtime Sports, Inc. (“Overtime” or “Plaintiff”), by its undersigned counsel, for

its complaint against Defendant The Ohio State University (“Ohio State” or “Defendant”) alleges

as follows:

                                   SUBSTANCE OF THE ACTION

            1.     Overtime is an online and social media-based sports network that uses innovative

technology and new platforms to cater to digital-native sports fans. Since its launch in 2016,

Overtime has offered sports programming, with a particular focus on high school basketball and

football, as well as a range of branded merchandise, including clothing, shoes and accessories.

            2.     As its logo, Overtime uses the distinctive O mark shown here:




{F3334575.3 }                                  {F3334575.3 }
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 2 of 37 PageID #: 2




(the “Overtime Mark”). The Overtime Mark is distinctive due in large part to its sloping corners

within each of its concentric shapes, which contrast with the sharp-cornered rectangle at its

center.

            3.   Defendant, a public research university in Columbus, Ohio, purports to be the

owner of the O marks shown here:




in connection with, inter alia, sporting events and clothing (collectively the “OSU Marks”). The

OSU Marks feature an octagonal shape in each of its concentric shapes. They contain neither

any rounded edge nor any rectangle.

            4.   This case arises out of Ohio State’s efforts to prevent Overtime from using the

Overtime Mark. Specifically, on July 26, 2019, Defendant sent Overtime a letter alleging that

the Overtime Mark is likely to cause confusion with the OSU Marks, demanding that Overtime

end all use of the Overtime Mark, expressly abandon its pending trademark applications for the

Overtime Mark (Application Serial Nos. 88/325,985 and 88/319,783), and provide written

assurances that Overtime would not make any future use of the Overtime Mark. A copy of the

demand letter is attached as Exhibit A. Defendant also opposed Overtime’s trademark


{F3334575.3 }                                -2-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 3 of 37 PageID #: 3



applications for the Overtime Mark with the Trademark Trial and Appeal Board (“TTAB”) of the

United States Patent and Trademark Office (“USPTO”) by filing a Consolidated Notice of

Opposition, which is now pending.

            5.   In light of the clear threat and demand made by Defendant, there is a substantial

controversy between the parties, who have adverse legal interests, of sufficient immediacy and

reality to warranty the issuance of a declaratory judgment. Accordingly, Overtime seeks a

declaratory judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that (i) its use

of the Overtime Mark in connection with its sports programming business and goods and

services offered in connection with such business do not infringe any rights the Defendant has in

the OSU Marks; (ii) there is no likelihood of confusion arising from Overtime’s use or

registration of the Overtime Mark in connection with its sports programming business or goods

and services offered in connection with such business; (iii) Overtime has not engaged in any acts

of unfair competition with Defendant; and (iv) Overtime has not violated any other purported

rights of Defendant.

                                          THE PARTIES

            6.   Plaintiff Overtime Sports, Inc. is a Delaware corporation having a principal place

of business at 20 Jay Street, Suite 600, Brooklyn, NY 11201.

            7.   Upon information and belief, Defendant The Ohio State University is a public

institution of higher learning having a principal place of business at 190 North Oval Mall,

Columbus, Ohio 43210.

                                  JURISDICTION AND VENUE

            8.   This Court has jurisdiction under 28 U.S.C. § 2201 to declare the rights of any

party seeking a declaration and under Section 39 of the Lanham Act, 15 U.S.C. § 1121, because

this action arises from Defendant’s unmeritorious claims that Overtime’s use and registration of
{F3334575.3 }                                -3-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 4 of 37 PageID #: 4



the Overtime Mark is likely to cause confusion with Defendant’s OSU Marks. The Court also

has jurisdiction under 28 U.S.C. §§ 1331 because this action arises under federal law and 1338(a)

because this action arises under trademark law.

            9.    The Court has personal jurisdiction over Defendant under Sections 301 and/or

302 of the New York Civil Practice Laws and Rules because (i) Defendant is operating,

conducting, engaging in, and carrying on a business in this State, including selling the goods and

services on which it bases its claims; and (ii) the events giving rise to this Complaint occurred in

this State and/or had effects in this State.

            10.   Venue is proper in the Eastern District of New York pursuant to 28 U.S.C.

§ 1391(b)(2) in that a substantial part of the events giving rise to the claims occurred in this

District.

                            FACTS GIVING RISE TO THIS ACTION

A.          Overtime Sports, Inc. and its Overtime Mark

            11.   Founded in 2016, Overtime is a sports network focused on young, digital-native

sports fans. The company offers sports-related entertainment programming on multiple

platforms including its Instagram, Twitter, Facebook, YouTube, Snapchat, Overtime’s website

(overtime.tv) and television. Its short-form programming is provided by a network of paid

contributors, who attend games throughout the country and upload highlights in real-time from

their mobile phones using innovative software, which Overtime then publishes. Overtime’s

longer-form programming is produced by Overtime employees.

            12.   Overtime first achieved renown for publishing sports videos, including highlights

of high school sporting events, on its social media channels and has since expanded into

producing and displaying a variety of original programming, offering branded merchandise and

presenting live events.

{F3334575.3 }                                  -4-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 5 of 37 PageID #: 5



            13.   Overtime’s popularity has exploded in the few short years since its launch.

Overtime has over one billion views per month and over twenty million followers across seven

digital platforms. Its audience now views over 250 million minutes of Overtime’s content each

month.

            14.   As part of its business, Overtime offers a variety of Overtime-branded clothing,

shoes, and accessories sold under the word mark OVERTIME and the Overtime Mark.

            15.   The Overtime Mark is distinctive due in large part to the sloping corners of each

of its concentric lines, which contrast with the sharp rectangle shape at its center, as shown

below:




            16.   Overtime has spent significant resources advertising and promoting its Overtime

brand in conjunction with its Overtime Mark across a variety of mediums, including in news

articles, social media, and in print advertising.

            17.   As a result of, inter alia, the differences in the marks at issue and the manners of

use, ordinarily prudent consumers are not likely to be confused as to the source or sponsorship of

Overtime’s products and services or to believe Overtime or its products and services are

associated with Defendant.

            18.   To protect its rights in the Overtime Mark in the United States, on February 28,

2019, Overtime filed Application Serial No. 88/319,783 with the USPTO to register the

Overtime Mark for use in connection with the following goods and services:



{F3334575.3 }                                  -5-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 6 of 37 PageID #: 6



                   “Downloadable software application for use in distribution of multimedia

                    programs and entertainment content featuring sports, popular culture, current

                    events, reality, drama and comedy, distributed via various media platforms,

                    including via the internet, mobile networks, wireless devices and television,

                    where viewers can contribute, post, customize and share stories, articles, video,

                    images and commentary and form virtual communities in social networking in the

                    field of sports” in International Class 9;

                   “Online retail store services featuring apparel, sports equipment, virtual goods,

                    namely, virtual money purchased for online games; promotional sponsorship of

                    sports games, leagues and events; Organizing, promoting and conducting

                    exhibitions and events for commercial, promotional or advertising purposes, via

                    multimedia programs featuring sports, popular culture, current events, reality,

                    drama and comedy, distributed via various media platforms, including via the

                    internet, mobile networks, wireless devices and television” in International Class

                    35;

                   “Providing entertainment and information services, namely, production and

                    distribution of multimedia programs and entertainment content in the nature of

                    videos, images, movies, articles and podcasts featuring sports, popular culture,

                    news, reality, drama and comedy distributed via various media platforms,

                    including the internet, mobile networks, wireless devices and television;

                    Providing entertainment and sports related information services, where viewers

                    can post, customize and share articles, video, images and commentary, form

                    virtual communities, and engage in social networking” in International Class 41;

                    and

{F3334575.3 }                                    -6-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 7 of 37 PageID #: 7



                     “Providing computer, mobile application and network services, namely, online

                      non-downloadable software, web pages and portals featuring multimedia

                      programs and entertainment content on sports, popular culture, news, reality,

                      drama and comedy, distributed via various media platforms, including via the

                      internet, mobile networks, wireless devices and television; Hosting an online

                      community website where viewers can post, customize and share stories, articles,

                      video, images and commentary, form virtual communities and engage in social

                      networking all in the field of sports” in International Class 42.

            19.       On March 5, 2019, Overtime filed Application Serial No. 88/325,985 with the

USPTO to register the Overtime Mark for use in connection with “Clothing and apparel, namely,

t-shirts, tank tops, hooded sweat shirts, headwear, shorts” in International Class 25.

            20.       The USPTO did not cite Defendant’s OSU Marks as bars to registration of the

Overtime Mark. As a result, Application Serial No. 88/319,783 was published for opposition on

July 9, 2019 and Application Serial No. 88/325,985 was published on June 18, 2019.

B.          Defendant Ohio State’s OSU Marks and Threat of Legal Action

            21.       Defendant is a public university of Ohio that, among other things, hosts

university-related athletic teams. Defendant is not a digitally native sports network, nor does it

offer one.

            22.       Defendant purports to use the OSU Marks in connection with its university

business and its sports teams. Defendant’s OSU Marks are composed of an octagon, which is to

say they consist of eight straight lines joining at equal angles. They contain no rounded lines or

rectangles. The inner shape in each precisely tracks the eight-sided outer shape, presenting an

octagon-within-octagon design. Examples of Defendant’s marks are shown below.



{F3334575.3 }                                      -7-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 8 of 37 PageID #: 8




        23.    Defendant’s OSU Marks frequently appear in conjunction with the house mark

THE OHIO STATE UNIVERSITY.

        24.    Indeed, Defendant’s Brand Guidelines require that the Block O “be displayed

with the wordmark at all times, and never used alone to identify the university or its units.” See

Exhibit B (printout from brand.osu.edu/logo).

        25.    Defendant has been coexisting with Overtime without any confusion and without

preventing either Ohio State or Overtime from maintaining goodwill and commercial

impressions in their respective marks.

        26.    Ohio State’s trademark registrations for the OSU Marks coexist with numerous

other U.S. registrations for O, O-formative marks, and O designs in connection with a wide

variety of goods and services that predate Defendant’s registration. Moreover, there are

numerous registrations for the term “O” by other sports teams, several of which have

registrations for goods and services in which Ohio State claim rights, including several that

consist of an octagonal-shaped O more similar to the OSU Marks than they are to the Overtime

Mark.

        27.    On July 26, 2019, long after Overtime began using the Overtime Mark in

connection with its sports entertainment business, Defendant sent Overtime a demand letter

attached hereto as Exhibit A. In this letter, Defendant alleged that use of the Overtime Mark

was likely to cause confusion with Ohio State’s OSU Marks and demanded that Overtime cease

use of the Overtime Mark, expressly abandon its trademark applications for the Overtime Mark,
{F3334575.3 }                            -8-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 9 of 37 PageID #: 9



Serial Nos. 88/325,985 and 88/319,783, and provide “written assurances” that Overtime would

not make any future use of the Overtime Mark.

            28.   On August 23, Overtime responded by letter, recounting in a detailed manner its

counterarguments and defenses to Ohio State’s claim. This letter is attached hereto as Exhibit C.

            29.   On October 16, 2019, Defendant filed a Consolidated Notice of Opposition

against Overtime’s trademark applications, which the TTAB instituted as Opposition No.

91251671 (the “Opposition”). Defendant asserted claims for likelihood of confusion under

Section 2(d) of the Lanham Act, 15 U.S.C. § 1052(d), dilution by blurring under Section 2(f) of

the Lanham Act, 15 U.S.C. § 1052(f), and false suggestion with a person, living or dead, under

Section 2(a) of the Lanham Act, 15 U.S.C. § 1052(a). The Opposition remains pending before

the TTAB.

            30.   As a result of Defendant’s legal threats, Overtime has been put in the untenable

position of not knowing if or when Defendant may sue or take other action against Overtime or

otherwise interfere with Overtime’s selling, advertising, and promotion of its sports

programming business or goods offered in connection with such business. Defendant’s threats

cast a cloud over Overtime’s business.

            31.   In order to resolve this situation, Overtime now brings this action for a declaratory

judgment that (i) its use of the Overtime Mark in connection with its sports programming

business and goods and services offered in connection with such business does not infringe any

rights that Defendant purports to have in its claimed OSU Marks; (ii) there is no likelihood of

confusion arising from Overtime’s use or registration of the Overtime Mark in connection with

its sports programming business or goods and services offered in connection with such business;

(iii) Overtime has not engaged in any acts of unfair competition with Defendant; and (iv)

Overtime has not violated any other purported rights of Defendant.

{F3334575.3 }                                 -9-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 10 of 37 PageID #: 10



                                                  COUNT I

                 CLAIM FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT

             32.     Overtime realleges and incorporates by reference each of the allegations set forth

 in the paragraphs above as if fully set forth herein.

             33.     Defendant has claimed that Overtime’s use and registration of the Overtime Mark

 is likely to cause confusion with Defendant’s OSU Marks. Because of Defendant’s actions and

 demands described herein, there is a substantial controversy between the parties, who have

 adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

 declaratory judgment.

             34.     The differences between the parties’ trademarks and manners of use prevent any

 likelihood of confusion, including without limitation because the Overtime Mark and the OSU

 Marks are not similar in appearance, the distinctiveness of the OSU Marks is limited, the parties’

 goods and services are sufficiently different, and both parties frequently use their respective

 house marks in conjunction with the marks at issue. Further, Ohio State has coexisted with the

 use of the Overtime Mark for a significant period of time without objection and without

 confusion.

             35.     There are numerous O marks, O-formative marks, and O designs in use by third

 parties in connection with the relevant goods and services, such that consumers will not presume

 that all goods and services offered under O or O-formative marks emanate from a common

 source.

             36.     Overtime has taken no action to intentionally associate itself or its products with

 Defendant or its products.

             37.     Overtime’s use and registration of the Overtime Mark in connection with its

 sports programming business and goods and services offered in connection with such business

 {F3334575.3 }                                   - 10 -
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 11 of 37 PageID #: 11



 has not caused, and is not likely to cause, confusion, mistake, or deception as to the source,

 origin, sponsorship, or approval of Overtime’s products vis-à-vis Ohio State.

             38.   Overtime’s use of the Overtime Mark in connection with its sports programming

 business or goods and services offered in connection with such business does not violate any

 rights of Defendant, including any rights under Sections 32 or 43 of the Lanham Act, 15 U.S.C.

 § 1114, 1125(a), or any state infringement or unfair competition laws.

             39.   Overtime is entitled to a declaration that its use of the Overtime Mark, and any

 registrations for such mark, in connection with its sports programming business or goods offered

 in connection with such business is not likely to create confusion in the marketplace with

 Defendant’s OSU Marks and that Overtime has not violated Sections 32(1) or 43(a) of the

 Lanham Act, 15 U.S.C. § 1114(a), 1125(a), or applicable state law, nor engaged in any acts that

 would constitute unfair business practices under applicable law.

                                       PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Overtime requests that this Court enter judgment against

 Defendant The Ohio State University and in favor of Overtime on its claims as follows:

             (a)   declaring that Overtime, in the promotion of its sports programming business and

 goods and services offered in connection with such business, has not infringed on any rights,

 including any trademark-related rights, of Ohio State and that Overtime has the lawful right to

 use the Overtime Mark on or in connection with its business and products, and to advertise and

 promote the same;

             (b)   declaring that Overtime’s use of the Overtime Mark for its sports programming

 business and goods and services offered in connection with such business: (i) is not likely to

 create confusion among consumers as to the source or sponsorship of Overtime’s products and is

 not likely to cause consumers to mistakenly believe that Overtime’s products are associated,

 {F3334575.3 }                                - 11 -
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 12 of 37 PageID #: 12



 sponsored or are otherwise approved by Defendant, or that there is some relationship between

 the parties; and (ii) does not constitute trademark infringement or unfair competition in violation

 of the Lanham Act or under applicable state law or common law, or otherwise constitute unfair

 business practices under applicable state or common law;

             (c)   permanently enjoining Defendant from asserting claims or filing actions against

 Overtime arising out of Overtime’s use of the Overtime Mark in connection with sports

 programming and goods and services, including apparel, shoes and accessories, objecting to

 Overtime pending trademark applications for the Overtime Mark, or interfering with any

 registrations that issue therefrom, or making any threats against Overtime for infringement, or

 interfering in any way with Overtime’s use or registration of the Overtime Mark in connection

 with its sports programming business and goods and services offered in connection with such

 business;

             (d)   issuing an order enjoining Defendant from proceeding with TTAB Opposition

 Proceeding No. 91251671 and directing Defendant to voluntarily dismiss TTAB Opposition

 Proceeding No. 91251671 with prejudice;

             (e)   awarding Overtime any and all damages sustained by it as a result of Defendant’s

 threats of legal action and any other interference by Defendant with Overtime business activities;

             (f)   awarding Overtime its costs in this action, including attorneys’ fees, together with

 such other and further relief as the Court may deem just and proper; and

             (g)   Plaintiff demands a jury trial in this action.




 {F3334575.3 }                                  - 12 -
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 13 of 37 PageID #: 13



 Dated: December 23,2019            FROSS ZELNICK LEHRMAN & ZISSU, P.C.



                                    By: -~
                                       __;:;;=-Laura Popp-Rosenberg
                                               Leo Kittay
                                               Sydney Kipen
                                    151 West 42nd Street, 17th Floor
                                    New York, New York 10036
                                    Phone: (212) 813-5900
                                    Fax: (212) 813-5901
                                    Email: lpopp-rosenberg@ftlz. com
                                           lkittay@ftlz. com
                                           skipen@ftlz. com

                                    Attorneys for Plaintiff




 (F3334575.3 )                    - 13-
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 14 of 37 PageID #: 14




                        EXHIBIT A
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 15 of 37 PageID #: 15




                                                                                                  Samantha M. Quimby
                                                                                                                   Member
                                                                                                           614.559.7282 (t)
                                                                                                           614.464.1737 (f)
                                                                                                       SQuimby@fbtlaw.com
 July 26, 2019

 Via Electronic Mail: (ecohen@ecohenlaw.com)

 Eric N. Cohen, Esq.
 Eric N. Cohen & Associates, PLLC
 276 Fifth Avenue
 Suite 805
 New York, New York 10001

         Re:      O & Design—Trademark Application Serial No. 88/325,985

 Dear Mr. Cohen:

        This firm has been retained by the Ohio Attorney General to represent The Ohio State
 University (“Ohio State”) in connection with intellectual property matters.

        We recently learned that you have filed trademark applications on behalf of your client,
 Overtime Sports, Inc., for the below O & Design mark with the United States Patent and
 Trademark Office for use in connection with “Clothing and apparel, namely, t-shirts, tank tops,
 hooded sweat shirts, headwear, shorts” (Ser. No. 88/325,985) as well as a number of products and
 services dedicated to field of sports and entertainment (Ser. No. 88/3197,83):




         Ohio State owns numerous trademarks for its colors, logos and slogans used in connection
 with Ohio State and its athletic teams, including BUCKEYE(S) (in singular and plural), the school
 colors of scarlet and gray, the “BLOCK O” design, BRUTUS (the name of Ohio State’s beloved
 school mascot), OHIO STATE, OSU, O-H-I-O, the O-H-I-O- silhouette, and the trade dress of its
 football uniforms, including its athletic stripe (collectively, the “Ohio State Marks”). Ohio State
 licenses the Ohio State Marks to selected parties for use in connection with a wide variety of goods
 and services. Such licenses include strict written terms designed to protect and preserve the
 reputation and goodwill associated with the Ohio State Marks.


     One Columbus, Suite 2300 | 10 West Broad Street | Columbus, OH 43215-3484 | 614.464.1211 | frostbrowntodd.com
                Offices in Indiana, Kentucky, Ohio, Pennsylvania, Tennessee, Texas, Virginia and West Virginia
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 16 of 37 PageID #: 16
 Eric N. Cohen, Esq.
 July 26, 2019
 Page 2

        Specific to the matter at hand, Ohio State has also used the “Block O” in connection with
 Ohio State’s athletic teams and recreational programs since at least as early as 1898 (the “Block O
 Mark”) and today, it is now one of “the” main source identifying marks for all things Ohio State,
 including its educational services. Some examples of the renditions of the Block O Mark are
 below:




         Ohio State displays the Block O Mark on uniforms of student athletes, cheerleaders, drum
 majors, and marching band members, as well as on t-shirts, hats, shoes, socks, pullovers, hoodies,
 pants, and shorts worn by students and fans alike. Indeed, the Block O Mark is permanently
 displayed in the middle of the football field at Ohio Stadium where millions of viewers have seen
 the Ohio State Buckeyes football team play its home games.

         Thus, we are very concerned that your client’s actual usage of a block styled “O” in
 connection with clothing apparel and sports and entertainment services greatly increases the
 likelihood of confusion.

        While Ohio State recognizes there are many legitimate, non-confusing uses of the letter
 “O”, there can be no doubt that when the vast majority of people see a Block “O” they associate it
 with Ohio State and its Block O Marks. 1 Thus, while Ohio State has several legal remedies at its
 disposal, it would prefer to explore the possibility of achieving an amicable resolution of the
 matter promptly without initiating any formal proceedings at the UPSTO or otherwise. For an
 amicable resolution to occur, however, we must hear from you promptly, and in any case, no later
 than Wednesday, August 7, 2019. For purposes of transparency, we would expect a resolution to
 come about as follows:

              1. Your client’s agreement to phase out all use of the Block “O” as it currently
                 appears;

              2. Your client’s agreement to revise the design mark so that the “O” is completely
                 rounded – or at least not in its current arguable “Block O” format;

              3. Your client’s filing of an express abandonment of Trademark Application Serial

 1
  Most in the consuming public would not be in a position to view your client’s mark “up close,” so it is especially
 concerning that the mark appears less rounded and more “block-like” the further one moves away from it.

     One Columbus, Suite 2300 | 10 West Broad Street | Columbus, OH 43215-3484 | 614.464.1211 | frostbrowntodd.com
                Offices in Indiana, Kentucky, Ohio, Pennsylvania, Tennessee, Texas, Virginia and West Virginia
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 17 of 37 PageID #: 17
 Eric N. Cohen, Esq.
 July 26, 2019
 Page 3

                   Nos. 88/325,985 and 88/3197,83; and

              4. Your client’s written assurances that it will not make any future use of the Ohio
                 State Marks in support of its commercial enterprise.

        If your client will agree to the above terms for resolution, please contact us by close of
 business Wednesday, August 7, 2019.

         This is not a complete recitation of our client’s rights or remedies in this matter, and all
 such rights and remedies are hereby specifically reserved.


                                                      Sincerely,

                                                      FROST BROWN TODD LLC




                                                      Samantha M. Quimby

 cc: Michael Steffensmeier, Esq., Legal Affairs, Ohio State
     Robert Cleveland, J.D., Trademark & Licensing Services, Ohio State


 0104751.0537680 4853-0319-9132v2




     One Columbus, Suite 2300 | 10 West Broad Street | Columbus, OH 43215-3484 | 614.464.1211 | frostbrowntodd.com
                Offices in Indiana, Kentucky, Ohio, Pennsylvania, Tennessee, Texas, Virginia and West Virginia
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 18 of 37 PageID #: 18




                        EXHIBIT B
                       Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 19 of 37 PageID #: 19

Help (http://www.osu.edu/help.php) BuckeyeLink (http://buckeyelink.osu.edu/)    Map (http://www.osu.edu/map/)     Find People (http://www.osu.edu/ﬁndpeople.php)
Webmail (https://email.osu.edu/) Search Ohio State (http://osu.edu/search)



  BRAND GUIDELINES (HTTPS://BRAND.OSU.EDU/)
    Search



           MENU


    LOGO     /   ELEMENTS (LOGO/#ELEMENTS)   /   CONFIGURATIONS (LOGO/#CONFIGURATIONS)    /   MINIMUM SIZE (LOGO/#MINIMUM-SIZE)
      /   COLOR VARIATIONS (LOGO/#COLOR-VARIATIONS)     /   PLACEMENT (LOGO/#PLACEMENT)   /   OTHER MARKS (LOGO/#OTHER-MARKS)     /   RESOURCES (LOGO/#LOGO-RESOURCES)




  LOGO BASICS

  Ohio State’s particular model of brand architecture is known as “monolithic,” or a “branded house,” where the university’s logo is the
  primary identiﬁer in all communications.

  The consistent and proper use of the university logo not only strengthens recognition for Ohio State but also projects the university’s
  established reputation onto all of the many individual entities that make up our university.

  To reinforce the university logo – and thereby the university itself – as our foundation, our identity system prohibits the use of any
  additional iconography, marks or artwork in conjunction with the university logo or any supplemental signature. Approved secondary
  identity elements may be used as supporting art, but they should always be clearly separated from our oﬃcial marks.


      The ® mark
      When the logo appears on merchandise or apparel, it should always have a registration mark (®). The registration mark is not needed on stationery,
      marketing collateral or interactive communications.




    OUR BRAND (OUR-BRAND/)                                                                                                                         SECONDARY SIGNATURES
                                                                                                                                                  (SECONDARY-SIGNATURES/)
                                                                                                                                                                            /
                 Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 20 of 37 PageID #: 20
Logo elements




The university logo pictured above anchors the entire visual identity system. It is used on all communications, and its effectiveness relies
on consistent presentation.

By adhering to a standardized use of our logo elements, we reinforce the image of Ohio State as a cohesive, powerful entity and amplify
the impact of our visual communications.

 1. Block O
   Ohio State’s Block O is the visual identiﬁer of the university and all of its colleges, oﬃces, libraries, schools, centers, departments,
   programs, and other units. The Block O should be displayed with the wordmark at all times, and never used alone to identify the
   university or its units.
2. The wordmark
   The wordmark is an adjusted letterform version of the name “The Ohio State University” combined with the baseline, which anchors
   and protects the integrity of the wordmark. It cannot be replicated through typesetting.
3. The logo
   Together the Block O and wordmark are known as the logo.


   Always use oﬃcial electronic artwork. The spacing and positioning of the logo elements should not be recreated or altered for any reason.
 OUR BRAND (OUR-BRAND/)                                                                                                              SECONDARY SIGNATURES
                                                                                                                                    (SECONDARY-SIGNATURES/)
                                                                                                                                                              /
Conﬁgurations
          Caseand  clear space
               1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 21 of 37 PageID #: 21


                                                                 1. Horizontal

                                                                  2. Vertical

                                                                  3. Stacked




There are three approved conﬁgurations of the logo, of which horizontal (1) is the preferred. The vertical and stacked versions are distinct
versions and should not be recreated.

 1. Horizontal logo (preferred)
2. Vertical logo (second choice)
   The vertical conﬁguration may be used in circumstances where it is impractical to use the preferred horizontal version.
3. Stacked logo (limited use)
   The stacked logo is for use in restricted spaces where neither the horizontal nor the vertical version is feasible, such as one-column
   ads, podium signs, or certain merchandise or apparel.

“Clear space” is the protected area around the logo that maximizes its impact. This space must be kept free of all other graphics and text,
including other logos. It is also the minimum distance the logo can be from the edges of an electronic document or printed piece.

To preserve the university logo’s prominence, no additional iconography, marks or artwork may be used in conjunction with it or any
secondary signature.

Approved
 OUR BRANDsecondary
          (OUR-BRAND/) identity elements may be used as supporting art, but they should always be clearly separated from  the logo.
                                                                                                                       SECONDARY SIGNATURES
                                                                                                                        (SECONDARY-SIGNATURES/)
                                                                                                                                                  /
                 Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 22 of 37 PageID #: 22
   The logos must not be altered in any way, and additional conﬁgurations are not permitted. Do not recreate the logo.




   The minimum required amount of clear space is deﬁned by the width of the Block O.




Minimum size




The Block O should not appear smaller than 0.375 inches tall in print. The minimum size of the Block O on screen is 32 pixels tall, but 50
pixels tall is preferred if possible. The proportions of the Block O in relation to the wordmark and baseline should not be changed.

Special circumstances such as favicons and app icons require alternate logos that you can ﬁnd in logo resources (logo/logo-
resources.html). If additional exception cases arise, email identity@osu.edu (mailto:identity@osu.edu).



Color variations



 OUR BRAND (OUR-BRAND/)                                                                                                   SECONDARY SIGNATURES
                                                                                                                         (SECONDARY-SIGNATURES/)
                                                                                                                                                   /
                Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 23 of 37 PageID #: 23




The preferred use of the logo is scarlet and gray (1) on a white or light background. This version should be used whenever possible. When
the preferred use is not feasible, the following variations (and only these variations) may be used:

 1. Scarlet and gray (preferred)
2. Scarlet and black
   For use when the background requires a darker representation of the wordmark.
3. Black
   For use when ink colors are restricted or the use of scarlet creates a design conﬂict. (However, remember to always incorporate a
   presence of scarlet in your design.)
4. Scarlet
   For use when ink colors are restricted, to achieve a particular design effect.
5. Gray
   For use when ink colors are restricted, to achieve a particular design effect.

There are two versions of the logo designed to maximize its impact when it appears on scarlet, black, or some other dark background.

6. One-color full reverse (preferred reverse version)
7. Two-color reverse
   When a presence of scarlet is needed in a reverse logo situation, use the two-color reverse version.



Logo   placement
 OUR BRAND (OUR-BRAND/)                                                                                               SECONDARY SIGNATURES
                                                                                                                     (SECONDARY-SIGNATURES/)
                                                                                                                                               /
                 Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 24 of 37 PageID #: 24




Logo placement is important, especially when paired with a unit identiﬁer (unit-id/).

Appropriate placements for each logo conﬁguration are illustrated below. Although there is ﬂexibility for alignment within these areas, the
placements shown are optimal. The highlighted quadrants show the preferred position for each conﬁguration.

These placements also apply to secondary signatures (secondary-signatures/elements.html).



Other Marks
University seal
The university's oﬃcial seal has been edited to include the iconic Block O. As in the past, use of the seal is limited to the president's oﬃce
and the board of trustees. The seal is not available for download, and special permission must be obtained for use. Contact
identity@osu.edu (mailto:identity@osu.edu).

Athletics logo
The athletics logo, which includes our iconic Block O, has been updated for greater legibility in digital media. Use of the athletics logo is
limited to sports teams, athletics marketing communications, and trademarked merchandise. The athletics logo is not available for
download. Contact athletics creative services director Andy DeVito (mailto:DevitoA@buckeyes.ath.ohio-state.edu) or trademark and
licensing (http://trademarklicensing.osu.edu/) for more information.
 OUR BRAND (OUR-BRAND/)                                                                                                    SECONDARY SIGNATURES
                                                                                                                          (SECONDARY-SIGNATURES/)
                                                                                                                                                    /
Logo resources
           Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 25 of 37 PageID #: 25

 Horizontal, vertical and stacked conﬁgurations
 All available color variations
 Horizontal and stacked word marks
 Logo and wordmark with ®


                                             Download logo assets (assets/downloads/osu-logo.zip)




                                                              DOWNLOADS




                                                                                                    (downloads.html)




 OUR BRAND (OUR-BRAND/)                                                                                                 SECONDARY SIGNATURES
                                                                                                                       (SECONDARY-SIGNATURES/)
                                                                                                                                                 /
                                           EXTENDED COLOR
                Case 1:19-cv-07185-AMD-CLP Document       PALETTE
                                                    1 Filed 12/23/19 Page 26 of 37 PageID #: 26




                                                                      (color/extended-colors.html)




OUR BRAND (OUR-BRAND/)                                                                            SECONDARY SIGNATURES
                                                                                                 (SECONDARY-SIGNATURES/)
                                                                                                                           /
                                                 GALLERY
                Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 27 of 37 PageID #: 27




                                                                              (gallery/)




OUR BRAND (OUR-BRAND/)                                                                      SECONDARY SIGNATURES
                                                                                           (SECONDARY-SIGNATURES/)
                                                                                                                     /
                    Case 1:19-cv-07185-AMD-CLP DocumentHELP
                                                        1 Filed 12/23/19 Page 28 of 37 PageID #: 28




                                                                                                                          (help.html)




                                                     (http://www.osu.edu/)
© 2019 | Student Academic Services Building | 281 W. Lane Ave. | Columbus, Ohio 43210 | 614-292-OHIO (tel:614-292-OHIO)
Contact: Admissions (mailto:askabuckeye@osu.edu) | Webmaster (mailto:webmaster@osu.edu) | Page maintained by University Marketing
(https://universitymarketing.osu.edu/)
Request (http://www.osu.edu/webmaster.php) an alternate format of this page | Web Services Status (http://ocio.osu.edu/status/) | Nondiscrimination notice
(http://hr.osu.edu/policy/resources/110nondiscrimnotice.pdf)
(http://www.facebook.com/osu) (http://twitter.com/OhioState) (http://www.youtube.com/user/OhioStateUniversity) (http://osu.edu/rss-
feeds.html)




  OUR BRAND (OUR-BRAND/)                                                                                                                          SECONDARY SIGNATURES
                                                                                                                                                 (SECONDARY-SIGNATURES/)
                                                                                                                                                                           /
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 29 of 37 PageID #: 29




                        EXHIBIT C
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 30 of 37 PageID #: 30

               FROSS
               ZELNICK                                                                           Leo Kittay
                                                                                                    Partner

     151 West 42nd Street, 17th Floor                                                      T 212.813.8210
     New York, NY 10036                                                                    kittay@fzlz .com



     August 23,2019


     BY EMAIL

     Samantha M. Quimby, Esq.
     Frost Brown Todd LLC
     One Columbus, Suite 2300
     Columbus, OH 43215
     SQuimby@fbtlaw. com


     Re:     Allegation of Trademark Infringement by The Ohio State University
             (Our Ref: OVSP 1910331)

     Dear Ms. Quimby:

     As you know from our August 7, 2019letter, we represent Overtime Sports, Inc.
     ("Overtime"). We write in response to your July 26, 2019 letter, in which your client
     The Ohio State University ("Ohio State") objects to Overtime's use and registration of
     its 0 design mark pictured below:




     (the "Overtime Mark") based on Ohio State's own Block 0 Mark, shown in several
     forms in your letter.

     Overtime, itself the owner of valuable intellectual property, respects the intellectual
     property rights of others and thus has thoughtfully considered the allegations and
     demands contained in your letter. However, including without limitation for the reasons
     set forth below, our client is confident that the Overtime Mark is simply unlikely to
     create consumer confusion or harm your client's rights in any way and, thus, refuses to
     comply with your client's demands.




     T 212.813.5900 F 212.813.5901                    frosszelnick.com I Fross Zelnick Lehrman & Zissu, P.C.
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 31 of 37 PageID #: 31
     Samantha M. Quimby, Esq.
     August 23, 2019
     Page 2



     Ohio State's Block 0 Mark is Weak

     A court is sure to view the Block 0 Mark as weak. Third-party use of and registrations
     for the letter 0, 0-formative marks, and 0 designs in International Class 25 are myriad.
     In particular, your client's Block 0 Mark, referenced in your letter, coexists on the
     registry with a number of "0" marks in International Class 25, including the following:

       Registration Number                                   Mark

      U.S. Reg. No. 4,683,965




      U.S. Reg. No. 5,381,438




      U.S. Reg. No. 4,632,592




      U.S. Reg. No. 5,761,578
                                                         0'
      U.S. Reg. No. 5,511,530




     IF3168015.3)
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 32 of 37 PageID #: 32
     Samantha M. Quimby, Esq.
     August 23, 2019
     Page 3

       U.S. Reg. No. 5,231,236




       U.S. Reg. No. 4,744,755




       U.S. Reg. No. 4,282,607
                                                           CJ
       U.S. Reg. No. 4,109,772




      U.S. Reg. No. 3,496,633




     In addition to all of these, there are numerous registrations for the term "0" by other
     sports teams, several of which have registrations for goods in International Class 25,
     including the following:

      Team and, where                                          Mark
      applicable, Registration
      Number
      University of Oklahoma

      U.S. Reg. No. 3,035,551




     {F3!680!5 3}
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 33 of 37 PageID #: 33
     Samantha M. Quimby, Esq.
     August 23,2019
     Page 4

       Orlando Magic

       U.S. Reg. No. 4,422,720




       University ofNebraska
       Omaha

       U.S. Reg. No. 4,052,877


       University of Oregon

      U.S. Reg. No. 2,859,374




      Baltimore Orioles

      U.S. Reg. No. 3,349,801




      Oklahoma State
      University

      U.S. Reg. No. 2,708,673


       Oregon State University

      U.S. Reg. No. 3,640,141




      Ogden Professional
      Baseball, Inc.

      U.S. Reg. No. 5,106,385




     {F3168015 3}
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 34 of 37 PageID #: 34
     Samantha M. Quimby, Esq.
     August 23,2019
     Page 5

     Your client operates in a crowded field and, as a result, any rights it may claim to have
     in the Block 0 Mark are exceedingly narrow. See One Indus., LLC v. Jim 0 'Neal
     Distrib., Inc., 578 F .3d 1154, 1162-65 (9th Cir. 2009). In One Industries, the Court of
     Appeals for the Ninth Circuit was faced with determining whether a longstanding
     brand's rights in an 0 design mark were sufficiently strong to prevent a younger
     company from adopting a somewhat different 0 design. The court explained that, "[i]n
     a crowded field of similar marks, each member of the crowd is relatively weak in its
     ability to prevent use by others in the crowd." The opinion, which acknowledged only
     three other companies with similar 0 marks, specifically noted that even the strength of
     an inherently strong mark "decreases" when "similar marks permeate the marketplace."
     !d. at 1164. In the end, the court sustained the lower court's finding upon summary
     judgment of non-infringement. !d. It is not apparent to us why your client believes it
     would fare better against Overtime.

     Moreover, common geometric shapes "are regarded as not being inherently distinctive,
     in view of the common use of such shapes in all areas of advertising." McCarthy on
     Trademarks§ 7:29. "[B]asic [geometric] shapes such as circles, squares, ovals and
     rectangles, when used as vehicles for the display of a word mark, do not indicate the
     origin of the goods and hence cannot be appropriated exclusively, absent a showing of
     secondary meaning." Dow Corning Corp. v. Applied Power Indus., Inc., 322 F. Supp.
     943, 945 (N.D. Ill. 1970) (emphasis added). And single-letter marks have been said to
     require secondary meaning. See, e.g., Bristol-Myers Squibb Co. v. McNeil-P.P.C.,
     Inc. ,786 F. Supp. 182, 193 (E.D.N.Y. 1992) (rejecting claim that letters are protectable
     without proof of secondary meaning); see also Star Industries, Inc. v. Bacardi & Co.
     Ltd. Corp., 71 U.S.P.Q.2d 1026,2003 WL 23109750 (S.D.N.Y. Dec. 31, 2003),
     aff'd, 412 F.3d 373,75 U.S.P.Q.2d 1098 (2d Cir. 2005) ("0" is descriptive of an orange
     flavored vodka and no secondary meaning was proven; the Second Circuit held that a
     stylized letter "0" was sufficiently different to be inherently distinctive, but was weak
     and not infringed). As you no doubt are aware, when one court specifically held that
     your client's marks taken together, including the Block 0 Mark, were "quite strong," it
     was careful to limit this finding to the very narrow "context of a website or publication
     providing information exclusively related to Ohio State athletics." See Ohio State Univ.
     v. Thomas, 738 F. Supp. 2d 743, 747, 750 (S.D. Ohio 2010) (granting Ohio State's
     motion for a temporary restraining order and a preliminary injunction against "electronic
     magazine called the 'Ohio State Buckeyes E-Book,' [which] employs the trademarks
     'Ohio State' and 'Buckeye' in its name and contains numerous photographs depicting
     current and former Ohio State athletes in competition"). Of course, our client's services
     are not within that narrow context. Therefore, even if a court were to determine that the
     Block 0 Mark itself had secondary meaning, the scope of the secondary meaning would
     be too narrow to reach Overtime's goods and services.

     The Marks are not Similar in Appearance

     The Block 0 Mark and the Overtime Mark are not similar in appearance. The most
     distinctive features ofthe Block 0 Mark are that it is an octagon with no rounded lines,




     (F3168015.3}
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 35 of 37 PageID #: 35
     Samantha M. Quimby, Esq.
     August 23, 2019
     Page 6

     eight sides and eight corners, and that the inner shape precisely tracks the eight-sided
     shape. The Overtime Mark, on the other hand is an oval with no corners at all. Even
     the interior of the Overtime Mark is decidedly distinguishable from the interior of the
     Block 0 Mark in that it has only four sides and rounded corners on the interior border.
     This effect presents a rectangle within an oval, rather than the octagon-within-an-
     octagon design your client's mark embodies. When a trademark owner seeks exclusive
     rights in a shape as simple as an octagon, those rights certainly don't extend far enough
     to prevent another brand owner from using an oval.

     Furthermore, the law is clear that courts do not compare marks in isolation; rather, the
     entirety of the marks as well as the manner in which they are encountered in the
     marketplace must be considered. See Star Indus., Inc., 412 F.3d at 386 (2d Cir. 2005)
     (holding no clear error where "[t]he court reasoned that while the two '0' marks appear
     very similar when viewed in isolation, this similarity is tempered by the fact that the
     respective packaging is very different: the significance ofthe similarity ofthe '0'
     designs is undercut by the dissimilarity of the products' respective labels as a whole";
     and noting "each label prominently displays the brand logo-the stylized 'Bacardi' logo
     and bat symbol on the Bacardi 0 label, and the stylized 'Georgi' logo on the Georgi 0
     label").

     Were a court to consider the larger contexts here, it would be wholly unconcerned that
     consumer confusion would result. First, the respective marks are presented in different
     colors. The Block 0 Mark appears in or against the Ohio State scarlet color, while the
     Overtime Mark typically appears in white on black or in a multi-color presentation.
     Second, both parties use their marks frequently in conjunction with their respective
     house marks, namely your client's THE OHIO STATE UNIVERSITY mark. Notably,
     your client's own Brand Guidelines require that "[t}he Block 0 should be displayed with
     the wordmark at all times, and never used alone to identify the university or its units."
     See https://brand.osu.edu/Jogo/ (emphasis added). As courts regularly have held, the use
     of a party's house mark is critical in that it has the potential to reduce or eliminate any
     confusion. See Nabisco, Inc. v. Warner-Lambert Co., 220 F.3d 43, 46 (2d Cir. 2000)
     (explaining that a defendant's "prominent use of its house mark significantly, if not
     altogether, eliminates the likelihood that consumers will be confused as to the source of
     the parties' products"). Therefore, the marks- whether on their own or within the larger
     commercial context - are not similar in appearance.

     No Actual Confusion

     We are unaware of any actual confusion resulting from Overtime's use ofthe Overtime
     Mark. And your letter references none, either. All this, despite the fact that Overtime
     and Ohio State have coexisted - and in the case of our client at least, flourished - in the
     market for over two years. See Nabisco, Inc. v. PF Brands, Inc., 191 F.3d 208,228 (2d.
     Cir. 1999) (lack of evidence about actual confusion after an ample opportunity for
     confusion "can be a powerful indication that the junior trademark does not cause a
     meaningful likelihood of confusion").




     {F3168015 3}
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 36 of 37 PageID #: 36
     Samantha M. Quimby, Esq.
     August 23, 2019
     Page 7


     The Goods and Services are Sufficiently Different

     While the parties both offer clothing and involve sports, their respective companies are
     markedly different. Overtime is a distributed sports network, offering programming
     through multiple platforms including Instagram, Twitter, Facebook, YouTube, Snapchat,
     and television. Through innovative technology, various online platforms, and multiple
     formats, Overtime users capture and edit sports footage, which they subsequently can
     share online. This interface has led to over 250 million minutes of watch time being
     made available to users by users each month. On the other hand, Ohio State is a public
     university that hosts university-related athletic teams. Ohio State is not a digitally native
     sports network, nor does it offer one. The parties have different missions, different
     goals, and different businesses. Just because Overtime and Ohio State both offer
     clothing and are connected to sports does not mean that they are the same or that
     consumers are likely to be confused.

     Ohio State has Delayed in Raising an Objection

     Ohio State has inexplicably delayed in objecting to our client's mark. Your client must
     have known about Overtime given the great success our client has achieved and the
     widespread media attention it has received over the past years. See Sports Business
     Journal, "For SNY, summer is time to 'keep learning"' (June 19, 2017) ("'Overtime has
     become the go-to place for crowd-sourced and high-quality high school sports video"'); 1
     Recode, "Overtime wants to turn high school jocks into social media stars" (Feb. 14,
     2018); 2 Deadline, "Overtime Scores Funding In Bid To Build Out Streaming Sports
     Network" (Feb. 14, 2018) (discussing Overtime's success in raising funding); 3 Variety
     "Overtime Banks $23 Million From Spark Capital, MSG Networks, Carmela Anthony
     and Others" (Feb. 14, 2019) (same; "Overtime's videos are viewed more than 550
     million times per month, up from 112 million views in January 2018, according to the
     company. It now has 55 employees, more than double 24 a year ago, and Overtime plans
     to staff up in content, talent, ad sales, and commerce."). 4 In fact, Overtime has been
     covering famous Ohio-based athletes for years, including Darius Bazley, Rocket Watts,
     Rob Bob, and most notably LaMelo Ball, arguably the world's most famous young
     basketball player. In addition, last November, when Overtime put up an eye-catching
     billboard outside of Cleveland, local Ohio press, as well as national press, covered the
     event. 5 Despite all ofthis, our client had not received an objection until now. This is a

     1
       https://www.sportsbusinessdaily.com/Jou rnal/ lssues/20 17/06/ 19/ Media/Sports-Media.aspx
     2
       https://www.vox .com/20 18/2/ 14/ !70090 16/overtime-mac-maclum?.-fundin!!-dan-pOJter-omgpop-kevin-
     durant -andreessen
     3
       https://dead] ine.com/20 !8102/oveJ1i me-scores-fu nd in g-i n- bid-to-bui ld-out-new-s!Team in!!-sports-
     network-12022881 08/
     4
       https://variety.com/20 19/digital/news/overtime-funding-23-million-spark-capital-msu-carmelo-anthony-
     1203137723/
     5
       See, e.g., https://www.wkvc.com/article/sports/high-school/new-lamelo-ball-bi llboard-appears-in-
     downtown-cleve land/95-612973199; lmps://caval iersnation.com/20 !8/11 /09/ lame lo-ball-responds-
     billboard/; https://www .tmz.com/?0 18/ I I/09/ lame lo-ball-lebron-treatment-billboard-welcome-ohio/




     {F3168015 3)
Case 1:19-cv-07185-AMD-CLP Document 1 Filed 12/23/19 Page 37 of 37 PageID #: 37
     Samantha M. Quimby, Esq.
     August 23, 2019
     Page 8

     clear indication that our clients and their respective marks have been and can continue to
     coexist without issue and that Ohio State has not been suffering any meaningful harm as
     a result of Overtime's use of its mark.

                                   *               *              *
     Please review this letter with your client and advise us if you have any questions or
     would like to discuss this matter further. However, if we do not receive a response from
     you promptly, we will presume that your client has withdrawn its demand and that
     Overtime can safely consider this matter closed.

     This letter is not meant to be an exhaustive recitation of our client's legal position. For
     this reason, we continue to expressly reserve all of Overtime's rights, claims, defenses
     and remedies.

     Very truly yours,




     cc: Sydney Kipen, Esq.




     {F3!680!5 3 )
